DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 8-30 are allowed.
The invention is directed to methods, systems and apparatuses that support simultaneous uplink transmissions using spatial multiplexing, wherein techniques provide for spatial multiplexing configurations that enable a user equipment (UE) to spatially multiplex two or more uplink channels for simultaneous transmission such that collisions between the uplink channels are avoided. Each of the independent claims 1, 25 and 29-30 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for wireless communication at a user equipment (UE), comprising: receiving, from a base station, an indication of a spatial multiplexing configuration, comprising multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for transmitting two or more uplink channels; identifying, from the two or more uplink channels, a first uplink channel and a second uplink channel for transmission on a component carrier; identifying, from the spatial multiplexing configuration, the multiple sets of spatial parameters for the transmission of the first uplink channel and the second uplink channel, wherein each set of spatial parameters from the multiple sets of spatial parameters is applied to a respective uplink channel; spatially multiplexing the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration; and transmitting the spatially multiplexed first uplink channel and second uplink channel on the set of resources.
	Regarding claim 25, A method for wireless communication at a base station, comprising: determining a spatial multiplexing configuration for a user equipment (UE) to transmit two or more uplink channels on a component carrier via spatial multiplexing; identifying, from the spatial multiplexing configuration, multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels, wherein each set of spatial parameters from the multiple sets of spatial parameters is to be applied to a respective uplink channel; transmitting an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters to the UE; and receiving, from the UE, the first uplink channel, or the second uplink channel, or a combination thereof, on a set of resources of the component carrier in accordance with each set of spatial parameters.
Regarding claim 29, An apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory identify, from the two or more uplink channels, a first uplink channel and a second uplink channel for transmission on a component carrier; identify, from the spatial multiplexing configuration, the multiple sets of spatial parameters for the transmission of the first uplink channel and the second uplink channel, wherein each set of spatial parameters from the multiple sets of spatial parameters is applied to a respective uplink channel; spatially multiplex the first uplink channel and the second uplink channel on a set of resources of the component carrier in accordance with the spatial multiplexing configuration; and transmit the spatially multiplexed first uplink channel and second uplink channel on the set of resources.
Regarding claim 30, An apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a spatial multiplexing configuration for a user equipment (UE) to transmit two or more uplink channels on a component carrier via spatial multiplexing; identify, from the spatial multiplexing configuration, multiple sets of spatial parameters, each set of spatial parameters corresponding to a respective uplink channel and comprising at least one of an indication of a set of antenna ports, a quantity of spatial layers, spatial domain precoders, or a combination thereof, for at least a first uplink channel and a second uplink channel of the two or more uplink channels, wherein each set of spatial parameters from the multiple sets of spatial parameters is to be applied to a respective uplink channel; transmit, from a base station, an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters to the UE; and receive, from the UE, the first uplink channel, or the second uplink channel, or a combination thereof, on a set of resources of the component carrier in accordance with each set of spatial parameters.
	Therefore, the independent claims 1, 25, together with their respective dependent claims, and independent claim 29-30 are allowed for the reason given above. 
	The closet prior art Shimezawa et al. (US 2019/0182812 A1) discloses a method in which a terminal device configured to perform communication with a base station according to control information notified by it, wherein the control information is information related to a transmission mode related to spatial multiplexing in transmission of the uplink channel.
Claims 2-5, 8-24 and 26-28 are allowed since they depend on claims 1 and 25 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/28/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473